UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1704


MARIE A. BECTON,

                     Plaintiff - Appellant,

              v.

SOCIAL SECURITY ADMINISTRATION; NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:17-cv-00336-D)


Submitted: September 13, 2018                               Decided: September 17, 2018


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Marie Becton, Appellant Pro Se. Mark J. Goldenberg, Office of General Counsel,
SOCIAL SECURITY ADMINISTRATION, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marie Becton appeals the district court’s order granting the Commissioner’s

motion to dismiss and denying her motion for relief. * She also challenges the court’s

order denying her motion for entry of default and denying without prejudice her motion

for summary judgment. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Becton v. Soc. Sec.

Admin., No. 5:17-cv-00336-D (E.D.N.C. filed Jan. 15, 2018 & entered Jan. 16, 2018;

June 26, 2018).     However, because the dismissal was for lack of subject matter

jurisdiction, we affirm as modified to reflect that the dismissal is without prejudice. See

S. Walk at Broadlands Homeowner’s Ass’n v. OpenBand at Broadlands, LLC, 713 F.3d
175, 185 (4th Cir. 2013) (“A dismissal for . . . [a] defect in subject matter jurisdiction[]

must be one without prejudice, because a court that lacks jurisdiction has no power to

adjudicate and dispose of a claim on the merits.”). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                AFFIRMED AS MODIFIED




       *
        We construe Becton’s informal brief as a timely notice of appeal from the district
court’s final order. See Smith v. Barry, 502 U.S. 244, 248-49 (1992) (holding that
appellate brief may serve as notice of appeal provided it otherwise complies with rules
governing proper timing and substance).


                                             2